DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 8, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Horiuchi et al. (U.S. Patent No. 5,841,598) discloses: A memory system comprising:
a nonvolatile memory device (memory 7) configured to store data received from a host (host computer 10) in a storage area corresponding to a physical address mapped to a logical address received from the host (6:32–42: “After a write command is received from the host computer 10 and when a write request is received from the host computer 10, the CPU 8 sets a flag indicating a write command and an unwritten-on-disk flag in response to the command sent via the interface 9 at step S1. At step S2, a logical block address (hereinafter LBA) that is track information and a length that is data size information, which are contained in the received command, are transferred to the memory 7 and stored therein. The flag indicating a write command and the unwritten-on-disk flag are stored in the memory 7.”);
a cache memory configured to cache the mapping information read from the [] memory [device] (6:43–48: “At step S3, the CPU 8 transfers write data accompanying the command sent from the host computer 10 to the cache memory 6 and temporarily stores it therein.”); and
a processor (CPU 8) configured to generate a write request for the buffer memory and configured to suspend a write operation associated with the write request when the [LBA and length (n-- data) contained in the read request are inconsistent with the LBA and length (o-- data) contained in a previous write request], and configured to perform a read operation associated with the read request (7:37–45: “If it is determined at step S13 that the LBA and length (n-- data) contained in the read request are inconsistent with the LBA and length (o-- data) contained in a previous write request, control is passed to step S15. The CPU 8 suspends command processing executed for the data residing in the cache memory 6; that is, the CPU 8 suspends writing of write data from the cache memory 6 onto a medium and handles the read command as a top priority.”).
Regarding claim 1, Flynn et al. (U.S. Patent Application Publication No. 2013/0205097 A1) discloses: A memory system comprising:
a nonvolatile memory device (storage media 206) configured to store data received from a host (host 208) in a storage area corresponding to a physical address mapped to a logical address received from the host (Paragraph [0046]: “The storage controller 204 enables the storage and retrieval of data on the storage media 206.”);
a cache memory (cache 102) . . . ; and
. . . generate a write request for [a] memory and configured to suspend a write operation associated with the write request when . . . a read request [is received], and configured to perform a read operation associated with the read request (Paragraph [0074]: “While many embodiments are described herein, some embodiments relate to an apparatus. The apparatus includes an input/output (I/O) interface configured to couple the controller to an I/O buffer of a memory device. The apparatus includes a program module coupled to the I/O interface. The program module is configured to issue an instruction to the memory device to program data to the memory device via the I/O buffer. The apparatus includes a program suspend module coupled to the I/O interface. The program suspend module .
However, the Examiner finds Horiuchi and Flynn do not teach or suggest the claimed “buffer memory configured to store mapping information between the logical address and the physical address; . . . a processor configured to generate a write request for the buffer memory and configured to suspend a write operation associated with the write request when the processor generates a read request for the buffer memory, and configured to perform a read operation associated with the read request.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  	
Regarding claim 8, Dirik et al. (U.S. Patent Application Publication No. 2019/0065072 A1) discloses: A memory system comprising:
a buffer memory (Buffer 122) configured to store a plurality of chunk data;
a cache memory (cache 110) configured to cache at least one of chunk data provided from the buffer memory 
(Paragraph [0009]: “In a number of embodiments, a cache line (e.g., cache entry) can include metadata, chunk metadata, tag information, and a number of chunks of data. The cache can be managed on a cache line level. For example, data transfer action determinations are made on the cache line and/or chunk level. A buffer on a cache controller can include address data and/or metadata associated with the data in the cache. The cache controller can use the address data and/or metadata in the buffer to manage the cache. The data in a cache line can be managed on the chunk level. For example, chunks of data in a cache line can be read and/or 
Paragraph [0011]: The cache controller can access a number of chunks of data in a cache line of the cache in response to receiving a request for data (e.g., to read and/or write data to the cache). The cache controller can manage the request using a buffer on the cache controller and the cache controller can service the request by returning a portion of the number of chunks of data in the cache line corresponding to the request. The cache controller can be configured to issue commands to cause the cache to return the portion of the number of chunks of data corresponding to the request that were in the cache line when the request was received in response to cache controller determining the request is a hit. The cache controller can determine whether data corresponding to a request is a hit or a miss by using metadata for the cache that is stored in a buffer (e.g., SRAM, among other type of memory) on the cache controller.”
The Examiner finds the accessing a number of chunks of data in a cache line of the cache in response to receiving a request for data (e.g., to read and/or write data to the cache) by the cache controller, using a buffer to service the request by returning a portion of the number of chunks of data in the cache line corresponding to the request, as disclosed in Dirik teaches the claimed “buffer memory configured to store a plurality of chunk data; a cache memory configured to cache at least one of chunk data provided from the buffer memory”.); and
a processor (Paragraph [0019]: “Host 102 can be a laptop computer, personal computers, digital camera, digital recording and playback device, mobile telephone, PDA,  configured to:
generate a write request for writing a first data in the buffer memory,
control the cache memory to cache a first chunk data read from the buffer memory in response to the write request (The Examiner finds the accessing a number of chunks of data in a cache line of the cache in response to receiving a request for data (e.g., to read and/or write data to the cache) by the cache controller, using a buffer to service the request by returning a portion of the number of chunks of data in the cache line corresponding to the request, as disclosed in Dirik teaches the claimed “generate a write request for writing a first data in the buffer memory, control the cache memory to cache a first chunk data read from the buffer memory in response to the write request”. See Dirik ¶¶ 9,11.),
check whether the [first] data is included in the first chunk data cached in the cache memory in response to the read request before finishing a process of the write request (Paragraph [0011]: The cache controller can access a number of chunks of data in a cache line of the cache in response to receiving a request for data (e.g., to read and/or write data to the cache). The cache controller can manage the request using a buffer on the cache controller and the cache controller can service the request by returning a portion of the number of chunks of data in the cache line corresponding to the request. The cache controller can be configured to issue commands to cause the cache to return the portion of the number of chunks of data corresponding to the request that were in the cache line when the request was received in response to cache controller determining the request is a hit. The cache controller can determine whether data corresponding to a request is a hit or a miss by using metadata for the cache that is stored in a buffer (e.g., SRAM, among other type of memory) on the cache controller.”

The Examiner finds the cache controller determining whether data corresponding to a request is a hit or a miss by using metadata for the cache that is stored in a buffer on the cache controller, and in response to determining the request is a hit, replace chunks of data in the cache line that are not associated with the request and were invalid when the request was received as disclosed in Dirik teaches the claimed “check whether the [first] data is included in the first chunk data cached in the cache memory in response to the read request before finishing a process of the write request.”).
However, the Examiner finds Dirik does not teach or suggest the claimed “generate a read request for reading a second data stored in the buffer memory, and check whether the second data is included in the first chunk data cached in the cache memory in response to the read request before finishing a process of the write request.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  	
Claims 2-7 and 9-17 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112